Exhibit 99.1 Contact: James H. Foglesong Chief Financial Officer Phone: (219) 873-2608 Fax: (219) 874-9280 Date:January 25, 2008 FOR IMMEDIATE RELEASE Horizon Bancorp Announces Record Earnings for 2007 Michigan City, Indiana (NASDAQ GM: HBNC) – Horizon Bancorp today announced its unaudited financial results for the fourth quarter and year ended December 31, 2007.Net income for 2007 was $8.140 million or $2.51 per fully diluted share compared to $7.484 million or $2.33 per fully diluted share for 2006. This represents an 8.8% increase in annual earnings. Net income for the fourth quarter of 2007 was $2.010 million or $.62 per fully diluted share.This compares to $2.233 million or $.69 per fully diluted share for the same quarter of the prior year and $2.270 million or $.70 per fully diluted share for the third quarter of 2007. Craig M. Dwight, Horizon’s Chief Executive Officer stated, “We are pleased to report our eighth consecutive year of increased net income. Despite the multiple challenges confronting the banking industry and Horizon’s increased provision for loan losses taken in the fourth quarter, we are extremely proud of the effort put forth by the entire Company to exceed last year’s performance.” As previously announced in its press release on December 31, 2007 and subsequent 8-K filing with the Securities and Exchange Commission, Horizon increased its provision for loan and lease losses expense by $1.4 million in December 2007. After further analysis, this amount was increased to $1.558 million for December. The total provision expense for loan and lease losses for the fourth quarter of 2007 was $1.928 million, compared$550 thousand in the third quarter. The full year provision was $3.068 million compared to $905 thousand for 2006. The additional provision for 2007 was taken to address credit quality deterioration in two segments of Horizon’s loan portfolio. These include the wholesale mortgage loan and indirect auto loan portfolios. Horizon’s wholesale mortgage portfolio, at $8.9 million in outstanding balances as of December 31, 2007, represented approximately 1.0% of its total loan portfolio of approximately $889 million as of December 31, 2007.The wholesale mortgage portfolio is the residual balance remaining from a line of business that was closed in June 2007.This portfolio consists primarily of residential, second mortgage, home equity lines of credit and term loans with high loan-to-value ratios. - MORE - Pg. 2 Cont.Horizon Announces Record Earnings 2007 Horizon’s indirect auto loan portfolio totaled approximately $169 million in outstanding balances as of December 31, 2007, which is approximately 19.0% of its total loan portfolio.In recent months, Horizon has experienced an increasing trend in repossessions and voluntary surrenders of vehicles, which has caused higher than historical losses in this portfolio. Horizon has not changed its underwriting standards for indirect loans and believes that the increased losses are a result of deteriorating economic conditions. Based on national charge off statistics and Horizon’s recent loss experience in both of these loan portfolios, management determined that an increase in the provision for loan losses was warranted. Net interest income for the quarter ended December 31, 2007 was $8.871 million, an increase of $784 thousand over the same quarter of the prior year.This increase included $350 thousand from a loan acquired in the Alliance Bank acquisition. Under purchase accounting, this loan was recorded at a deep discount due to credit issues with the borrower. The loan was paid off in the fourth quarter resulting in the gain. The net interest margin, including the one time gain, was 3.21%. Without the gain the margin would have been approximately 3.08%, an increase of 11 basis points from the fourth quarter of 2006.The margin improvement came as a result of a shift in the mix of earning assets.Higher yielding commercial and installment loans grew while mortgage loans and the investment portfolio declined.Also improving the margin was additional long-term debt, which has a lower rate of interest than the short-term negotiated certificates of deposits these funds replaced. For 2007, net interest income increased $1.263 million from 2006.An increase of approximately $54 million in average earning assets was the main contributing factor.Net interest income included amounts related to loans acquired at a discount from Alliance Bank, and subsequently paid off, of $350 thousand in 2007 and $399 thousand in 2006. Non-interest income increased $423 thousand or 14.8% from the fourth quarter of 2006 and has increased $2.134 million or 21.1% for the year over 2006.The main contributing factors were: (a) an increase in the gain on sale of loans, (b) an increase in fiduciary income, (c) an increase in the cash surrender value in bank owned life insurance due to additional insurance added during January 2007, and (d) no losses from the sale of securities. There was no gain on the sale of mortgage servicing rights during 2007. With respect to the gain on sale of loans, Horizon is now selling approximately 77% of its conventional mortgage loan production (excluding construction loans) compared to approximately 54% in the prior year.Total loans sold during 2007 were approximately $135 million compared to approximately $96 million during 2006. Fiduciary income increased due to an increase in assets under administration, additional income from the ESOP line of business and a fee increase implemented in January of 2007. Other non-interest income was down from 2006, due to a decline in fees related to brokering non-conforming mortgage loans. Non-interest expense decreased $92 thousand from the fourth quarter of 2006 and increased $689 thousand or 2.3% for the year.Incentive compensation accruals for various Horizon employees were reduced during the fourth quarter of 2006, as incentive targets were not met, while normal accruals continued during the fourth quarter of 2007. The adjustment to the incentive accruals in the fourth quarter of 2006 is the main cause of the increase in salaries and employee benefits from the fourth quarter of 2006 compared to the same period of 2007. The staff reductions, which took place earlier in 2007, are now favorably impacting compensation expense as this expense is down from the third quarter of 2007 by $270 thousand or 6.3%. Professional fees declined $217 thousand or 15.7% from 2006 due to a decline in legal fees. MORE Pg. 3 Cont.Horizon Announces Record Earnings 2007 On December 31, 2007, Horizon’s total assets were $1.259 billion, compared to $1.222 billion on December 31, 2006.Cash and cash equivalents declined due to a large cash item deposited on the last day of 2006.Horizon’s deposit totals were abnormally high at year-end 2007 due to deposits made by local municipalities near the end of the year. This caused a high level of Federal Funds sold at December 31, 2007. Investment securities decreased as maturities were used to fund loan growth. Gross loans for 2007 increased $45 million since December 31, 2006.Growth in commercial and installment loans was offset by a decline of $34 million in mortgage warehouse loans.Warehouse loans declined due to a continued slow down in the housing market.For 2007 commercial loans had strong growth, increasing $36.0 million since the previous year-end.The majority of the growth came in nonresidential commercial real estate loans. Consumer loans increased due to indirect loans originated within Horizon’s normal market area, which are held in the portfolio, as well as approximately $24 million of indirect loans originated in the suburban Chicago market. Horizon terminated its Illinois indirect loan operation in October of 2007. Total deposits have declined since December 31, 2006. Part of this decline relates to unusually large deposits being made by a local municipality near the end of 2006. At December 31, 2006 the deposit from the local municipality totaled approximately $80 million, while at December 31, 2007 deposits from the same municipality only totaled approximately $40 million. Total average deposits for the fourth quarter of 2007 also declined from the fourth quarter of 2006. Horizon has reduced its reliance on short-term public fund certificates of deposit, and alternatively has taken on brokered certificates of deposit with maturities of two to three years and increased its long term borrowings. The cost of these long-term sources of funds is lower than the rates being paid on the public fund certificates of deposit. This also improves the rate sensitivity match between rate sensitive assets and liabilities and provides a more stable, long-term source of funds. Horizon’s allowance for loan losses at December 31, 2007 was $9.8 million, or 1.10% of gross loans, compared to $8.7 million or 1.04% at December 31, 2006.Non-performing loans at December 31, 2007 were $2.9 million or 0.33% of gross loans, which is up approximately two basis points or $325 thousand from December 31, 2006.Horizon considers the allowance for loan losses to be adequate to cover losses inherent in the loan portfolio as of December 31, 2007. Stockholders' equity totaled $70.6 million at December 31, 2007 compared to $61.9 million at December31, 2006. At December 31, 2007, the ratio of stockholders' equity to total assets was 5.61% compared to 5.06% at December 31, 2006.Tangible equity to tangible assets was 5.02% at December 31, 2007 compared to 4.42% at December 31, 2006. Book value per common share at December 31, 2007 increased to $21.72 compared to $19.11 at December 31, 2006. Other items Horizon opened its second branch in Valparaiso, Indiana on January 14, 2008.Construction has begun on a full service branch in Merrillville, Indiana which is scheduled to open in the second quarter 2008. - MORE – Pg. 4 Cont.Horizon Announces Record Earnings 2007 Horizon Bancorp is a locally owned, independent, commercial bank holding company serving Northern Indiana and Southwest Michigan.Horizon also offers mortgage-banking services throughout the Midwest. Horizon Bancorp may be reached on the World Wide Web at www.accesshorizon.com.Its common stock is traded on the NASDAQ Global Market under the symbol HBNC. Statements in this press release which express “belief,” “intention,” “expectation,” and similar expressions, identify forward-looking statements.Such forward-looking statements are based on the beliefs of the Company’s management, as well as assumptions made by, and information currently available to, such management.Such statements are inherently uncertain and there can be no assurance that the underlying assumptions will prove to be accurate.Actual results could differ materially from those contemplated by the forward-looking statements.Any forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Contact: Horizon Bancorp James H. Foglesong Chief Financial Officer (219) 873 - 2608 Fax: (219) 874-9280 HORIZON BANCORP Financial Highlights (Unaudited – dollars in thousands except share and per share data and ratios) (In thousands except per share data and ratios) Three Months Ended: Year Ended: Dec. 31, Sept. 30, Dec. 31, Dec. 31, Dec. 31, 2007 2007 2006 2007 2006 End of period balances: Total assets $ 1,258,874 $ 1,194,246 $ 1,222,430 $ 1,258,874 $ 1,222,430 Investment securities 234,675 230,631 243,078 234,675 243,078 Commercial loans 307,535 305,502 271,457 307,535 271,457 Mortgage warehouse loans 78,225 52,539 112,267 78,225 112,267 Real estate loans 216,019 217,716 222,235 216,019 222,210 Installment loans 287,073 277,552 237,875 287,073 238,688 Non-interest bearing deposit accounts 84,097 79,034 81,949 84,097 81,949 Interest bearing transaction accounts 360,476 333,069 468,624 360,476 468,624 Time deposits 449,091 383,741 363,400 449,091 363,400 Short-term borrowings 46,069 78,661 83,842 46,069 83,842 Long-term borrowings 212,783 215,802 115,951 212,783 115,951 Stockholders’ equity 70,645 67,666 61,877 70,645 61,877 Average balances : Total assets $ 1,182,921 $ 1,194,146 $ 1,175,760 $ 1,180,400 $ 1,118,105 Investment securities 226,672 225,541 239,111 227,000 243,726 Commercial loans 304,456 301,255 267,535 291,656 256,344 Mortgage warehouse loans 53,599 61,170 111,336 70,279 96,334 Real estate loans 217,731 219,966 231,027 222,428 197,778 Installment loans 281,337 259,862 236,369 255,228 220,099 Non-interest bearing deposit accounts 77,245 78,073 79,229 76,530 78,654 Interest bearing transaction accounts 338,749 346,535 345,485 348,150 352,587 Time deposits 391,817 401,247 439,393 402,287 387,365 Short-term borrowings 67,713 70,574 87,797 62,180 53,331 Long-term borrowings 243,228 215,985 156,286 220,159 182,595 Stockholders’ equity 70,151 65,628 61,300 66,224 57,435 Per share data: Basic earnings per share $ 0.63 $ 0.71 $ 0.70 $ 2.54 $ 2.36 Diluted earnings per share 0.62 0.70 0.69 2.51 2.33 Cash dividends declared per common share 0.15 0.15 0.14 0.59 0.56 Book value per common share 21.72 21.13 19.11 21.72 19.11 Market value - high 26.40 28.00 27.89 28.10 32.23 Market value - low 24.40 25.75 25.92 24.40 25.16 Basic average common shares outstanding 3,204,203 3,202,341 3,193,306 3,200,157 3,177,272 Diluted average common shares outstanding 3,247,331 3,242,919 3,238,648 3,243,282 3,217,050 Key ratios: Return on average assets 0.68 % 0.76 % 0.75 % 0.69 % 0.67 % Return on average equity 11.46 13.84 14.57 12.29 13.03 Net interest margin 3.21 3.01 2.97 3.03 3.05 Loan loss reserve to loans 1.10 1.03 1.04 1.10 1.04 Non-performing loans to loans 0.33 .27 0.31 0.33 0.31 Average equity to average assets 5.93 5.50 5.21 5.61 5.14 Bank only capital ratios: Tier 1 capital to average assets 7.29 % 7.17 % 6.89 % 7.29 % 6.89 % Tier 1 capital to risk weighted assets 9.49 9.74 10.16 9.49 10.16 Total capital to risk weighted assets 10.56 10.75 11.26 10.56 11.26 Horizon Bancorp and Subsidiaries Condensed Consolidated Balance Sheets (Dollar Amounts in Thousands) December 31, 2007 (Unaudited) December31, 2006 Assets Cash and due from banks $ 19,714 $ 52,311 Interest-bearing demand deposits 1 1 Federal funds sold 35,314 6,500 Cash and cash equivalents 55,029 58,812 Interest-bearing deposits 249 898 Investment securities, available for sale 234,675 243,078 Loans held for sale 8,413 13,103 Loans, net of allowance for loan losses of $9,791 and $8,738 879,061 835,096 Premises and equipment 24,607 23,394 Federal Reserve and Federal Home Loan Bank stock 12,625 12,136 Goodwill 5,787 5,787 Other intangible assets 2,068 2,412 Interest receivable 5,897 6,094 Other assets 30,463 21,620 Total assets $ 1,258,874 $ 1,222,430 Liabilities Deposits Noninterest bearing $ 84,097 $ 81,949 Interest bearing 809,567 832,024 Total deposits 893,664 913,973 Short-term borrowings 46,069 83,842 Long-term borrowings 212,783 115,951 Subordinated debentures 27,837 40,209 Interest payable 2,439 1,771 Other liabilities 5,437 4,807 Total liabilities 1,188,229 1,160,553 Commitments and Contingent Liabilities Stockholders’ Equity Preferred stock, no par value Authorized, 1,000,000 shares No shares issued Common stock, $.2222 stated value Authorized, 22,500,000 shares Issued, 5,011,656 and 4,998,106 shares 1,114 1,111 Additional paid-in capital 25,638 25,229 Retained earnings 60,982 54,196 Accumulated other comprehensive income (loss) 63 (1,507 ) Less treasury stock, at cost, 1,759,424 shares (17,152 ) (17,152 ) Total stockholders’ equity 70,645 61,877 Total liabilities and stockholders’ equity $ 1,258,874 $ 1,222,430 Horizon Bancorp and Subsidiaries Condensed Consolidated Statements of Income (Dollar Amounts in Thousands, Except Per Share Data) Three Months Ended December 31 Year 2007 (Unaudited) 2006 2007 (Unaudited) 2006 Interest Income Loans receivable $ 16,530 $ 15,670 $ 63,618 $ 57,282 Investment securities Taxable 2,372 2,506 8,389 8,602 Tax exempt 479 433 3,061 2,796 Total interest income 19,381 18,609 75,068 68,680 Interest Expense Deposits 6,765 7,461 28,442 25,734 Federal funds purchased and short-term borrowings 611 451 2,930 2,035 Long-term borrowings 2,621 1,987 8,575 7,100 Subordinated debentures 513 623 2,313 2,266 Total interest expense 10,510 10,522 42,260 37,135 Net Interest Income 8,871 8,087 32,808 31,545 Provision for loan losses 1,928 180 3,068 905 Net Interest Income after Provision for Loan Losses 6,943 7,907 29,740 30,640 Other Income Service charges on deposit accounts 954 805 3,469 3,102 Wire transfer fees 91 106 357 396 Fiduciary activities 956 869 3,556 3,100 Gain on sale of loans 758 594 2,566 1,681 Gain on sale of mortgage servicing rights — — — 656 Increase in cash surrender value of Bank owned life insurance 224 122 920 470 Gain (loss) on sale of securities 2 — 2 (764 ) Other income 303 369 1,401 1,496 Total other income 3,288 2,865 12,271 10,137 Other Expenses Salaries and employee benefits 4,007 3,909 17,154 16,433 Net occupancy expenses 641 582 2,418 2,338 Data processing and equipment expenses 603 536 2,516 2,560 Professional fees 214 425 1,169 1,386 Outside services and consultants 292 268 1,022 1,100 Loan expense 597 648 2,106 1,952 Other expenses 1,218 1,296 4,759 4,686 Total other expenses 7,572 7,664 31,144 30,455 Income Before Income Tax 2,659 3,108 10,867 10,322 Income tax expense 649 875 2,727 2,838 Net Income $ 2,010 $ 2,233 $ 8,140 $ 7,484 Basic Earnings Per Share $ .63 $ .70 $ 2.54 $ 2.36 Diluted Earnings Per Share $ .62 $ .69 $ 2.51 $ 2.33
